Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 8, 10 – 18, and 21 – 23 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With regards to patent eligibility under 35 USC 101, the claimed invention integrates itself into a practical application by improving upon fraudulent activity detection and mitigation.  Specifically, the claimed invention improves a machine learning model by having it analyze a ranked set of questions and corresponding responses during a first session that indicated that an item is counterfeit.  The machine learning model is then trained to re-rank the questions based on the answers that were provided and the counterfeit item and utilizing the re-ranked questions for a second item that is being analyzed to determine if it is counterfeit.  As a result, the claimed invention performs iterative operations based on collected information in order to improve upon future interactions in order to improve its detection of counterfeit items.
With regards to the prior art of record, although it is known in the art to utilize machine learning to establish a dialog session with a user, via questions and answers, in order to identify fraudulent activity, the prior art of record fails to disclose, teach, or make obvious to re-rank questions from a previous session and use the re-ranked questions for future sessions.  The prior art of record establishes that it is well-known to utilize and train a machine learning model to learn from past interactions to determine which questions from a pool of questions to ask a user in order to identify fraudulent activity, as well as learning from the sessions to improve upon its fraudulent detection capabilities for future sessions, however, the prior art of record fails to disclose, teach, or make obvious to analyze the already ranked questions and corresponding answers that indicated that an item is a counterfeit item and re-ranking those same questions and presenting those re-ranked questions in a future session to determine if an item is counterfeit.  The prior art of record discloses that questions used for future sessions is based on a pool of available questions that do not have associated ranks rather than using previously ranked questions, re-ranking the questions, and utilizing the re-ranked questions for a future session.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Kendall (US Patent 11,373,752 B2) – which is directed towards utilizing machine learning to investigate fraudulent claims
Crook et al. (US Patent 11,368,420 B1) – which is directed towards utilizing machine learning to rank communications 
Galitsky (US Patent 11,347,946 B2) – which is directed towards utilizing machine learning and chatbots to enter into a question and answer session, as well as natural language processing, to assist in an investigation
Jones et al. (US Patent 11,322,139 B2) – which is directed towards utilizing machine learning to determine questions to ask and follow-up questions based on previously provided answers during a communication session
Hasan (EP 3,985,576 A1) – which is directed towards utilizing machine learning and chatbots to enter into a question and answer session to assist in an investigation
Jones et al. (US Patent 11,322,139 B2) – which is directed towards utilizing machine learning to determine questions to ask during a communication session
(KR 102364400); (JP 2003316925 A5) – which is directed towards referring to ranked information and responses received during a session to determine how an automated assistant should proceed
Semichev et al. (US PGPub 2021/0312035 A1) – which discloses training data with reranked challenge question based on new account activity received from a fraud investigation unit to verify a user in order to allow the verified user to perform high-risk activating in their account
Kopikare et al. (US PGPub 2018/0089412 A1) – which is directed towards utilizing machine learning and chatbots to enter into a question and answer session to assist in an investigation
Prakash et al. (US Patent 11,356,479 B2) – which is directed towards the identification of counterfeit websites utilizing machine learning
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/5/2022